DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
During the case management conference on November 26, 2007, Plaintiff agreed to file his income tax returns directly with the court by February 4, 2008. On November 30, 2007, the court sent the parties a Journal Entry setting out the schedule the parties agreed to at the case management conference. That Journal Entry also advised that if it did not receive the returns by February 4, 2008, the court may dismiss the appeal.
On February 4, 2008, Plaintiff twice contacted the court, asking how to get the forms to file his income tax returns. He was advised by court staff to contact the representative for Defendant. As of this date, the court has not received the returns nor had further contact with *Page 2 
Plaintiff. On February 19, 2008, Defendant confirmed that it had not received the returns. As a consequence, the court finds this matter should be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ of February 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February21, 2008. The Court filed and entered this document on February 21,2008. *Page 1